Citation Nr: 0213890	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  02-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cancer of the urinary 
tract, claimed as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February July 1951 to 
December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran, with the assistance of his accredited 
representative, appeared and testified at a videoconference 
hearing held in July 2002 at the San Antonio, Texas RO, 
conducted by the undersigned Member of the Board sitting in 
Washington, DC.  A transcript of the hearing has been 
associated with the claims file.

VA's statutory "duty to assist" extends to a liberal 
reading of the record for issues raised in all documents or 
oral testimony submitted prior to a BVA decision.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see also Douglas v. 
Derwinski, 2 Vet. App. 435 (1992).
   
The veteran has submitted competent medical evidence of a 
current skin disability.  At the hearing, he testified that a 
treating physician opined the skin disability could be 
related to radiation exposure.  The Board has construed this 
as a claim for entitlement to service connection for a skin 
disorder, claimed as secondary to ionizing radiation 
exposure.  As this issue has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1. All required notification and development of the claim has 
been completed.



2. The competent evidence shows that the veteran does not 
have a current disability of the urinary tract, to include 
urinary tract cancer or residuals thereof.


CONCLUSION OF LAW

Cancer of the urinary tract, claimed as secondary to ionizing 
radiation exposure, was not incurred in or aggravated by 
active service; nor is it related to an injury or disease 
that may have been presumed to have been service incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97). 

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.



In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).



Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.309(d) (2001).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2001).  

Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) (2001) when it is established that the disease 
diagnosed after discharge was otherwise incurred during 
active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  Effective March 26, 2002, recent regulatory 
amendment added several new diseases to this list.  See 67 
Fed. Reg. 3612, 3616 (January 25, 2002).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).


38 C.F.R. § 3.311 essentially states that, in all claims in 
which it is established that a radiogenic disease first 
became manifest after service, and it is contended that the 
disease resulted from radiation exposure, a dose assessment 
will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.  


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.


Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  




Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The veteran initiated the present claim in November 2000.  
That same month, the RO sent a development letter setting 
forth what was substantively required to establish 
entitlement to the benefits claimed.  Regarding development 
of the claim, it explained what VA would do and what was 
required of the veteran.  The October 2001 rating decision 
and the January 2002 statement of the case (SOC) also 
provided notice of what was substantively required to support 
the claim, including the regulatory requirements related to 
radiation exposure.


VA has accordingly met its duty to notify the veteran of the 
information necessary to substantiate the claim, as well as 
the duty to notify which evidence he would obtain and which 
VA would retrieve.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that section 5103(a), as amended by VCAA, and 
§ 3.159(b), as recently amended, require VA to inform 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so).

The October 2001 rating decision and the January 2002 SOC 
also served to notify the veteran of his procedural and 
appellate rights.  During the appeal process, he has 
exercised several of these rights.

For instance, the veteran has been afforded the opportunity 
to present information and arguments in favor of his claim, 
and he and his representative have in fact done so, to 
include the testimony and arguments provided at a 
videoconference hearing in July 2002.

The claims file shows that the RO has made reasonable efforts 
to obtain all identified relevant evidence and has received 
either the requested evidence or a negative response from 
medical providers.  

The service medical records are in the claims file, and no 
response to the RO's November 2000 development letter was 
received from the veteran.  Furthermore, his notice of 
disagreement, his substantive appeal to the Board, and his 
hearing testimony did not identify any pertinent and 
outstanding evidence.  At the hearing, he specifically denied 
current treatment.

As discussed below, there is no current urinary tract 
disability on which to predicate the ordering of a VA 
examination.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159 (c)(4)(A)).





In light of the veteran's failure to meet his initial burden 
in the adjudication process, the Board concludes that he has 
not been prejudiced by the decision to deny his current 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The RO's denial on the basis that the veteran was not exposed 
radiation shows the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  

Likewise, because there is no current urinary tract 
disability, the Board finds that any deficiency in VA's 
notice and assistance to the veteran, over and above what has 
already been performed, is harmless error.  See Bernard, 
supra.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation and the 
implementing regulations have been completed in full.


Service Connection

One of the basic three requirements for prevailing on a claim 
for service connection is medical evidence of a current 
disability.  Hickson, supra.



After a careful review of the evidence of record, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
cancer of the urinary tract because the evidence establishes 
that the veteran does not have current medical findings or a 
diagnosis of urinary tract cancer, and there is no evidence 
establishing that this disease was ever found or diagnosed.  

The limited medical evidence of record reflects post-service 
diagnoses and treatment of carcinoma, but they do not involve 
the urinary tract, and there remains no evidence of current 
urinary tract disability.

Prostate cancer was diagnosed and treated in the mid-1980s.  
The Board notes, however, that this does not constitute a 
cancer of the urinary tract for VA purposes.  38 C.F.R. 
§ 3.309(d) lists cancer of the urinary tract as a presumptive 
disease specific to radiation-exposed veterans.  

In the note section of 38 C.F.R. § 3.309(d), it is indicated 
that the term "urinary tract" means the kidneys, renal 
pelves, ureters, urinary bladder, and urethra.  In further 
support that "urinary tract" is not synonymous with or 
inclusive of prostate cancer, 38 C.F.R. § 3.311 lists urinary 
bladder cancer and prostate cancer as separate diseases.  See 
38 C.F.R. § 3.311(b)(2)(xiii, xxiii) (2001).

The balance of the competent evidence of record shows 
treatment for skin-related disorders, including skin cancer.  
Although these records involve discussion of the 
genitourinary area, e.g., "scrotal lesion," the histologic 
features are that of basal cell carcinoma, with no internal 
pathology. 



The veteran's own statements that he suffers from cancer of 
the urinary tract, which he elaborated upon at the July 2002 
hearing conducted by the undersigned Board Member via a video 
conference with the RO, cannot constitute competent medical 
evidence since he is a lay witness who cannot render medical 
opinions on causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

While the Board is sympathetic to the beliefs of the veteran, 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation. See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the CAVC's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board notes that it need not address the veteran's 
assertion that he was exposed to radiation in service because 
the veteran has not satisfied the requirement that he have a 
current urinary tract disability.  Therefore, the veteran's 
potential status as an "atomic veteran" has no relevance 
here because he has not established the presence of the 
disability being claimed.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection.  Gilbert, supra. 



ORDER

Entitlement to service connection for cancer of the urinary 
tract, claimed as secondary to ionizing radiation exposure is 
denied. 



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

